Curia, per Wardlaw, J.
Evidence of the message delivered' by the negro driver was received, not to shew that such message was sent, but to explain the defendant’s, act in sending the woman, and rebut the presumption unfavorable to his rights that might have arisen from that act unexplained. Parris may have not put those words into the negro’s mouth, but the negro used them; and were they not calculated to produce an effect upon Jenkins? It is just as if Jenkins, adopting the words of the negro, had said, when he sent the woman — “ I send her to help a little while, because my father-in-law is backwardand so these words are part of the res gestee — an explanation, by cotemporaneous acts or declarations of the motives or objects of the principal act, which would otherwise be of ambiguous or contrary import. The words of a negro are at least as significant as the cry of a brute animal, or any sound proceeding from inanimate substances ; and if any sound whatever, cotemporaneous with an act, or nearly connected with it, might serve to give meaning to the act, it would be admissible, not only to shew that there was such sound, but, if important, as nearly as possible to de*108scribe it. We all daily begin and quit and change occupation, command and countermand, resolve and act, according to information received from negroes ; it. would be impossible for us to explain our conduct without reference to the fact that such information was given ; and it would be often unjust, if an act should be proved against us, and we should not be permitted to shew, by the same or some other witness, what was said which would explain the act. The jury were distinctly told that the words of the negro were not to be taken as evidence of the truth of what he said, but only as a circumstance to be considered in weighing the eifect to be given to the act immediately following them. If the jury have given to the evidence an influence it should not have had, that is but an ordinary misfortune necessarily incident to jury trials. We cannot know the process by which the jury have attained their conclusion, but must suppose that, being properly instructed, they have done their duty. Motion dismissed.
O’Neall, Evans, Butler and Frost, JJ. concurred.